DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite limitations for the operation of the image capture device in a non-spherical capture mode. The operation of the image capture device in the non-spherical capture mode includes “generation… and processing resource reserve for the second image sensor…” The examiner is unclear on the “processing resource reserve for the second image sensor…” Is the image capture, in the non-spherical capture mode, processing a resource reserve? The examiner does not understand how a resource reserve for the second image sensor is processed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,917,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application uses a first optical element and a second optical element, meanwhile Patent No. 10,917,565 uses a front-facing optical element and a back-facing optical element. It would be obvious to use the description of “front-facing” and “back-facing” in the claims to make clear the positioning of said optical elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2013/0242040) in view of Satoh (US 2016/0234438) further in view of Kuwabara (US 2019/0356792).

Regarding claim 1 Masuda discloses an image capture device comprising: 
a housing (housing shown in Figures 1-6); 
a first image sensor carried by the housing and configured to generate a first output signal conveying first visual information based on light that becomes incident thereon, the first visual information defining first visual content (image from each lens projected on corresponding sensor – [0005]; imaging element 24A – [0021], Figure 1); 
a second image sensor carried by the housing and configured to generate a second output signal conveying second visual information based on light that becomes incident thereon, the second visual information defining second visual content (image from each lens projected on corresponding sensor – [0005]; imaging element 24B – [0021], Figure 1); 
a first optical element configured to guide light within a first field of view to the first image sensor (lenses shown in Figures 1-2), the first field of view being greater than 180 degrees (fisheye lenses having field of view of 190 or more degrees – [0022]), the first optical element being carried by the housing (lenses shown in Figures 1-2 are being carried by the shown housing); 
a second optical element configured to guide light within a second field of view to the second image sensor (lenses shown in Figures 1-2), the second field of view being greater than 180 degrees (fisheye lenses having field of view of 190 or more degrees – [0022]), the second optical element being carried by the housing such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap (overlapped field of view – [0022, 0035]), the overlap of the peripheral portion of the first field of view and the peripheral portion of the second field of view enabling spherical capture of visual content based on the first visual content and the second visual content (creating an omnidirectional image – [0006, 0032, 0034]); and 
one or more physical processors carried by the housing (image processor – [0034]), the one or more physical processors configured by machine-readable instructions to: 
operate the image capture device in a spherical capture mode, wherein an operation of the image capture device in the spherical capture mode includes generation of spherical visual content based on the first visual content and the second visual content (image processor generating omnidirectional image form images obtained from image elements 24A and 24B).

In his disclosure Satoh teaches generation of spherical visual content based on stitching (combining the images taken by imaging elements 22A and 22B to obtain a spherical image – [0029]); operate the image capture device in a non-spherical capture mode, wherein an operation of the image capture device in the non-spherical capture mode includes generation of non-spherical visual content that includes an extent of the first visual content; and switch between the operation of the image capture device in the spherical capture mode and the operation of the image capture device in the non-spherical capture mode (switching operating mode of the system between modes (1)-(3); in mode (3) an output is obtained from an image generated by one of the imaging elements 22A or 22B – [0043, 0047]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Satoh into the teachings of Masuda because such incorporation enhances the experience of the user.

In his disclosure Kuwabara teaches processing resource reserved for the second image sensor being utilized to process the first visual content captured by the first image sensor (the control unit controls a first image processing unit to drive in the first mode, where the first image processing unit outputs an image corresponding to a displayed range in the combined image, and a second image processing unit to drive in a second mode which power is saved compared with the first mode – abstract).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuwabara into the teachings of Masuda because such incorporation reduces power consumption of the imaging apparatus (par. [0006]).

Regarding claim 6 Masuda discloses the system of claim 1. However, fails to explicitly disclose wherein the processing resource reserved for the second image sensor being utilized to process the first visual content captured by the first image sensor includes the processing resource reserved for the second image sensor being utilized for image classification or image stabilization of the first visual content captured by the first image sensor.
In his disclosure Kuwabara teaches the processing resource reserved for the second image sensor being utilized for image classification or image stabilization of the 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuwabara into the teachings of Masuda because such incorporation reduces power consumption of the imaging apparatus (par. [0006]).

Regarding claim 7 Masuda discloses the system of claim 1. However, fails to explicitly disclose wherein the operation of the image capture device automatically switches from the spherical capture mode to the non-spherical capture mode based on the back-facing optical element being covered, covering of the back-facing optical element determined based on the second visual content being dark.
In his disclosure Satoh teaches the operation of the image capture device automatically switches from the spherical capture mode to the non-spherical capture mode based on the back-facing optical element being covered, covering of the back-facing optical element determined based on the second visual content being dark (switching between modes – [0082], claim 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Satoh into the teachings of Masuda because such incorporation enhances the experience of the user.

claim 8 Masuda discloses the system of claim 1. However, fails to explicitly disclose wherein the operation of the image capture device automatically switches between the spherical capture mode and the non-spherical capture mode based on similarity between the first visual content and the second visual content.
In his disclosure Satoh teaches the operation of the image capture device automatically switches between the spherical capture mode and the non-spherical capture mode based on similarity between the first visual content and the second visual content (switching between modes – [0082], claim 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Satoh into the teachings of Masuda because such incorporation enhances the experience of the user.

Regarding claim 9 Masuda discloses the system of claim 8. However, fails to explicitly disclose wherein the operation of the image capture device automatically switches from the non-spherical capture mode to the spherical capture mode based on the first visual content and the second visual content being similar.
In his disclosure Satoh teaches the operation of the image capture device automatically switches from the non-spherical capture mode to the spherical capture mode based on the first visual content and the second visual content being similar (switching between modes – [0082], claim 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Satoh into 

Regarding claim 10 Masuda teaches the system of claim 8. However, fails to explicitly disclose wherein the operation of the image capture device automatically switches from the spherical capture mode to the non-spherical capture mode based on the first visual content and the second visual content being dissimilar.
In his disclosure Satoh teaches the operation of the image capture device automatically switches from the spherical capture mode to the non-spherical capture mode based on the first visual content and the second visual content being dissimilar (switching between modes – [0082], claim 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Satoh into the teachings of Masuda because such incorporation enhances the experience of the user.

Claim 11 corresponds to the method performed by the system of claim 1. Therefore, claim 11 is being rejected on the same basis as claim 1.

Claim 16 corresponds to the method performed by the system of claim 6. Therefore, claim 16 is being rejected on the same basis as claim 6.

Claim 17 corresponds to the method performed by the system of claim 7. Therefore, claim 17 is being rejected on the same basis as claim 7.

Claim 18 corresponds to the method performed by the system of claim 8. Therefore, claim 18 is being rejected on the same basis as claim 8.

Claim 19 corresponds to the method performed by the system of claim 9. Therefore, claim 19 is being rejected on the same basis as claim 9.

Claim 20 corresponds to the method performed by the system of claim 20. Therefore, claim 20 is being rejected on the same basis as claim 20.

Allowable Subject Matter
Claims 2-5, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, once the 35 U.S.C. 112(b) rejection has been overcome, and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482